 In,the Matter of A.H.BULL STEAMSHIP CO. AND BALTIMORE-INSULARLINE, INC.andUNITED STATES MERCHANT MARINE OFFICERS Asso-CIATION,INC., FEDERAL LABOR UNION #22745, A. F. L.In the Matter of A. H. BULL STEAMSHIP CO. AND BALTIMORE-INSULARLINE, y INC.andUNITED LICENSED OFFICERS OF THE UNITED STATESOF.CIATION,NATIONAL MARINE ENGINEERS BENEFICIAL AssccIATION,AND NATIONAL ORGANIZATION OF MASTERS, MATES & PILOTS OFAMERICACases Nos. R-2885 and RE--28, respectivelyORDER PERMITTING WITHDRAWAL OF PETITIONSMay 26, 142The Board, on March 14, 1942, having issued a Certification ofRepresentatives 1 in the above-entitled cases, and, thereafter, United.States. MerchantMarine Officers Association Inc., Federal LaborUnion #22745 having requested permission to withdraw its petitionfiled in Case No. R-2885; A. H. Bull Steamship Company having re-quested permission to withdraw its petition in Case No. RE-28, andand Board having duly considered the matters,IT IS HEREBY ORDERED that the requests of the petitioners for per.mission to withdraw the petitions in Case Nos. R-2885 and RE-28be, and they hereby are, granted, and that the aforesaid cases be, andthey hereby are, closed.'SON L.RB 815.41 \. L R. B., No. 71.325